Exhibit 10.38

FIRST AMENDMENT

TO THE

FIRST COMMUNITY FINANCIAL PARTNERS, INC.

2016 EQUITY INCENTIVE PLAN

 

WHEREAS, First Community Financial Partners, Inc. (the “Company”) maintains the
First Community Financial Partners, Inc. 2016 Equity Incentive Plan (the
“Plan”);

 

WHEREAS, pursuant to Article 6 of the Plan, the Board of Directors (the “Board”)
of the Company has reserved to itself the power, authority and discretion to
amend the Plan from time-to-time;

 

WHEREAS, the Board has determined that it is in the best interest of the Company
to amend the Plan in order to revise the tax withholding provisions; and

 

WHEREAS, the Board has duly authorized the undersigned officer to carry out the
foregoing.

 

NOW, THEREFORE, effective as of July 2, 2017, the Plan be and hereby is amended
in the following particulars:

 

1.                                      The last sentence of Section 7.8 shall
be deleted and replaced with the following new sentence:

 

“Except as otherwise provided by the Committee, such withholding obligations may
be satisfied:  (a) through cash payment by the Participant; (b) through the
surrender of Shares that the Participant already owns; or (c) through the
surrender of Shares to which the Participant is otherwise entitled under the
Plan; provided, however, that except as otherwise specifically provided by the
Committee, such Shares under clause (c) may not be used to satisfy more than the
maximum individual statutory tax rate for each applicable tax jurisdiction.”

 

2.                                      In all other respects the Plan shall
remain in full force and effect.

 

*                                        
*                                        
*                                        
*                                         *

 

IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
by its duly authorized officer this 20th day of June, 2017.

 

 

FIRST COMMUNITY FINANCIAL PARTNERS, INC.

 

 

 

 

 

By:

/s/ Patrick J. Roe

 

 

 

 

 

 

 

Its:

President and COO

 

--------------------------------------------------------------------------------